Chalmebs, J.,
delivered the opinion of the court.
The value of the cotton was not stated either in the affidavit, the sheriff’s return, or the declaration, but was fixed by the ver’diet of the jury at $150. In the absence of any thing showing that the plaintiff had reason to believe, or did actually believe, it to be of greater value, this valuation ousted the jurisdiction of the Circuit Court, or rather demonstrated that it never had jurisdiction, because its jurisdiction only embraces controversies in which the subject-matter exceeds $150 in amount or value. Upon the coming in of the verdict the court below should have dismissed the case, unless motion was made to set aside the verdict by reason of the value having been assessed too low.
We will reverse and remand the case, so that the plaintiff may determine whether he will dismiss and sue in the Justice’s Court, or assume the burden of proving, on a second trial, that the value exceeded $150.

Judgment reversed and cause remanded.